Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 3, 2014

                                      No. 04-14-00739-CV

                         IN THE INTEREST OF L.M.D.M., a child,

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 13426
                        Honorable Robert R. Barton, Judge Presiding


                                         ORDER
        The court reporter’s notification of late record is this date NOTED. The reporter’s record
is due on November 3, 2014.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of November, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court